DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restriction
Claims 1-45 are pending.
Applicant’s election of Group 1, encompassing claims 1-23 and 34-45 in the reply filed on September 16, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups there being no allowable generic or linking claim. 
The species restriction requirement in the Restriction Requirement mailed August 5, 2022 (pages 4-5) is withdrawn.  
Accordingly, claims 1-23 and 34-35 are under examination.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.


Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings in FIG 2 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Claim Objections
Claims 2-3 are objected to because of the following informalities:  
The claims recite “wherein the chemical modification is with 1 to 10 [5] nucleotides of the site-specific nuclease cleavage site”.  To be grammatically correct, “with” should be “within”.  Appropriate correction is required.

Claims 6-22 and 34-35 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.  Examiner previously pointed out the multiple dependency in the restriction requirement mailed August 5, 2022 (page 2).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 23 recites “The kit of claim 2 further comprising . . .”  Claim 2 does not recite a kit.  There is insufficient antecedent basis for “a kit” in the claim.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are drawn to a donor nucleic acid with chemical modifications near or within a site-specific nuclease cleavage site.  However, the claims do not include elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exceptions as outlined below. 

Subject Matter Eligibility Test for Products and Processes:  Claims 1-4
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
Claims 1-4 are directed to a donor nucleic acid with chemical modifications near or within a site-specific nuclease cleavage site.  Thus, the claims are directed to a statutory category (e.g., a product).

Step 2A, Prong One - Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
 Natural phenomena have been identified by the courts by way of example, including products of nature.  The claims recite a nucleic acid with chemical modifications near or in a cleavage site, which is a product of nature.  For natural products, products that are not “markedly different” than their naturally occurring counterpart are judicial exceptions. See MPEP 2016.04((b).  The courts have identified “isolated DNA” as one such natural product that may not be markedly different from their counterpart, DNA in cells.  MPEP 2106.04(c) outlines the markedly different analysis.
The claims recite two structural limitations of the nucleic acid (a chemical modification and a site-specific nuclease cleavage site) and an intended use for the nucleic acid (donor).  The specification describes “donor nucleic acids” as those to be used as homologous recombination templates and could be used for editing DNA (page 7, ¶1).  This description is consistent with the term in the art.  Because any DNA can be used a donor in homologous recombination, “donor” is not a structural limitation on the nucleic acid.  As such it is does not considered in the structural comparison in the markedly different analysis.  
Nucleic acid chemical modifications constitute a large genus of modifications which encompasses naturally occurring modifications such as cytosine methylation and non-naturally occurring modifications such as phosphorothioate linkages.  Site-specific nuclease cleavage sites also constitute a large genus of sequences from naturally occurring restriction endonuclease recognition sites to engineered RNA-directed CRISPR sites.  Thus, the naturally occurring counterpart to the claimed nucleic acid is one that has both a chemical modification and a site-specific cleavage site in overlapping or adjacent sequences.  One such naturally occurring counterpart is bacterial DNA in a cell with a methylated Dam methylation target sequence (GAmTC) within a restriction endonuclease recognition site.  Marinus and Løbner-Olesen detail the mechanisms and effects of DNA methylation in bacteria (Marinus and Løbner-Olesen, EcoSal Plus. (2014), 6(1): 1-62).  Dam methylase adds a methyl group (i.e., a chemical modification) to the adenine in the sequence GATC (page 2, ¶4).  Several restriction endonuclease recognize sequences contain the sequence GATC, including DpnI, DpnII and Sau3A (Table 1).  Marinus indicates that DpnI recognizes and cuts DNA that contains methylated GATC, which amounts to 19,120 different sites in the E. coli chromosome (Table 1, legend).  Thus, any E. coli chromosome portion with a methylated GATC is encompassed by the claimed nucleic acids in claims 1-4.  Furthermore, because E. coli are capable of homologous recombination, the naturally occurring counterpart can also function as a donor DNA.  Therefore, the claimed donor nucleic acid is not markedly different than its naturally occurring counterpart and constitutes a judicial exception.

Step 2A, Prong Two - Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
   The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. The phrase "integration into a practical application" requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  In this case, claims 1-4 do not recite any additional elements that would integrate the natural product into a practical application. 

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO 
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to "significantly more" than the judicial exception(s) itself.  The claim as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05).  In this case no additional elements are recited in claims 1-4.  Therefore, the claim does not amount to something significantly more than the judicial exception.     

Subject Matter Eligibility Test for Products and Processes:  Claim 23
For the purposes of examination, claim 23 is interpreted as a kit comprising the donor DNA of claim 2 and a guide RNA.  “Kit” is interpreted as merely the sum of its contents.  The specification indicates that the contents of a kit can be in separate containers or the same container (page 29, ¶4).  “Guide RNA” is an RNA that binds to an RNA-guided nuclease and binds to a target site (Specification, page 17).  E. coli have naturally occurring CRISPR/Cas systems and therefore E. coli cells contain guide RNAs (Diez-Villasenor et al., Microbiology (2010), 156: 1351-1361).  Thus, a naturally occurring counterpart to a “container” that contains the donor nucleic acid of claim 2 and a guide RNA would be the same E. coli cell with methylated GATC sequences described above.   No additional elements besides the kit are recited in claim 23.  Therefore, the kit is not integrated into a practical application and the claim as a whole does not amount to something significantly more than the judicial exception.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benders (US 20110053273 A1, published March 3, 2011).

Regarding claims 1-4, Benders teaches donor genomic bacterial DNA recombined into a yeast plasmid in yeast cells (Figure 2B, [0414]).  Benders teaches isolating the linearized genomic donor DNA in agarose plugs and transformation of yeast for the recombination ([0414]-[0416]).  Benders teaches methylating the donor genomic DNA before transformation/recombination into yeast with purified methylases (i.e., adding chemical modifications) (Figure 7, [0505]-[0507]).  Benders teaches the methylases methylated the genomic donors at CCATC, CCTTC, GCATC and GANTC sequences ([0498], [0503], [0505]).  Benders teaches the methylation disrupted cleavage by restriction endonucleases whose cleavage sites were within or overlapped with the methylated recognition sequences (i.e., chemical modification at or within 1-5 or 1-10 nucleotides of the cleavage site) ([0506]).  Benders teaches the methylation did not affect transformation/recombination of the genomic donor DNA ([0507]), indicating the modified DNA could still function as donor DNA in recombination.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickerson (Nickerson et al., Gene Therapy (2003), 10: 1584–1591) as evidenced by NEB (New England Biolabs Enzyme Finder, https://enzymefinder.neb.com/#!#nebheader,  [retrieved November 23, 2022]).

Regarding claim 1, the specification defines the “internal region” of a donor nucleic acid as being flanked by 5’ and 3’ end regions (¶ spanning pages 8-9).  The specification defines the end regions as 1, 2, 3, 4 or 5 nucleotides (¶ spanning pages 8-9).  As such, the broadest reasonable interpretation of “internal region” is every nucleotide of a donor DNA except terminal 5’ nucleotide and 3’ nucleotide.  

Nickerson teaches gene repair oligonucleotides (i.e. donor nucleic acids) with phosphorothioate nucleotides on the second and third to last positions on each end (i.e., an internal region) (Figure 1B).  Nickerson teaches the 35 nt donor contains the sequence GGCGCT near the 3’ end (Figure 1B).  Nickerson teaches the thymine in the sequence GGCGCT is a phosphorothioate nucleotide (i.e., a modified nucleotide) (Figure 1B).  Nickerson teaches the 35 nt donor can function as a donor in homologous recombination repair (Figure 4).  Nickerson is silent on whether the 35nt donor DNA has site-specific nuclease cleavage sites.  
NEB teaches BfoI recognizes the sequence RGCGCY, where R is A or G, and Y is C or T.  NEB teaches the cleavage site is RGCGC↓Y, indicating that it cleaves between the 3’ two nucleotides, C and [C/T].
Therefore, the donor DNA taught in Nickerson inherently comprised a phosphorothioate chemical modification within 1-10 nucleotides, within 1-5 nucleotides, and within the site-specific cleavage site (i.e., GGCGC↓T, the phosphorothioate nucleotide is bolded).

 
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liang (US 20190119701 A1, published April 25, 2019, priority to at least September 7, 2018).

Regarding claims 1 and 5, Liang teaches a linear DNA for homologous recombination (i.e., a donor DNA) with 4 internal phosphorothioate linkages (i.e., chemical modifications) (Fig 40, [0140]).  Liang teaches the donor DNA can be cleaved by a nucleus at a specific site, indicating that the DNA has a site-specific nuclease cleavage site ([0140]).

Regarding claim 2, Liang teaches upon cleavage of the donor DNA, the phosphorothioate linkages are positioned to form a 10-nucleotide overhang, indicating that the phosphorothioate linkages were within 10 nucleotides of the cleavage site ([0140]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cost (US 20110207221 A1, published August 25, 2011).

Regarding claims 1-3 and 5, Cost teaches using zinc finger nucleases (ZFNs) to cleave target DNA for insertion of a donor DNA with internal BamHI and EcoRI cleavage sites (i.e. a site-specific nuclease cleavage site) (Fig 2).  Cost teaches the donor DNA with the BamH1/EcoRI sites also contained phosphorothioate linkages between the terminal two nucleotides to reduce degradation and increase integration (i.e. a chemical modification) ([Fig 2C, [0025]).  Cost teaches using donor DNA with phosphorothioate linkages increased the frequency of donor insertion compared to unmodified donors (Fig 2C).
Cost does not teach in a single embodiment of a donor DNA with both the chemical modifications and the site-specific nuclease cleavage site in an internal region.
However, Cost also teaches modified nucleotides or non-natural nucleotide analogs can be placed in the internal portions of a donor DNA molecule ([0014]).  Cost teaches modified nucleotides include those that can form phosphorothioate backbones ([0034]).  Cost teaches the phosphorothioate-modified donors can also be used to create chromosomes with non-native backbones ([0192]).  Cost also teaches internal modifications of donor DNA such as cytosine methylations can be used to establish transcriptional quiescence ([0192]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included additional phosphorothioate linkages in the donor DNA.  It would have amounted to a duplication of parts.  “[The] mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP 2144.04.VI.B. citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Cost demonstrates increased efficiency of DNA donor integration with phosphorothioate-modified DNA.  Thus, the skilled artisan would have been motivated to use additional phosphorothioate linkages throughout the donor DNA, including near the restriction endonuclease recognition sites to improve insertion efficiency even more.  The skilled artisan would have a reasonable expectation of successfully making a donor DNA with additional internal phosphorothioate linkages because Cost suggests that internal regions of donor DNA can include modified nucleotides.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cost (US 20110207221 A1, published August 25, 2011) as applied to claims 1-3 and 5 above, further in view of Mali (Mali et al., Science (2013), 339: 823-826 and Supplemental material).
For the purposes of examination, claim 23 is interpreted as a kit comprising the donor DNA of claim 2 and a guide RNA.  
Mali teaches delivering to cells the combination of donor DNA and zinc-finger nucleases (Fig. S4).  Mali teaches delivering to cells the combination of donor DNA, hCas9 and guide RNAs (Fig. S4).  Mali teaches integration of the donor DNA at the target locus increases with delivery of hCas9 and guide RNAs compared to delivery with no nuclease or zinc finger nucleases (Fig. S4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the donor DNA of Cost with a CRISPR guide RNA disclosed in Mali.  It would have merely amounted to a simple combination of known nucleic acids for the same purpose of genome editing to yield predictable results.  Given that each of zinc finger nucleases and CRISPR-Cas9 are described as functionally equivalent methods of achieving targeted integration of a homologous recombination template, it would have been entirely predictable to have made this combination. One of ordinary skill in the art would have been motivated to have combined Cost’s donor DNA with Mali’s guide RNA for the purpose of genome editing described by Mali.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636          


/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600